19 F.3d 20
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Danny Alan MURPHY, Defendant-Appellant.
Nos. 93-5919, 93-6099.
United States Court of Appeals, Sixth Circuit.
March 7, 1994.

Before:  JONES and BOGGS, Circuit Judges;  and BROWN, Senior Circuit Judge.

ORDER

1
Defendant appeals district court orders denying a motion for an extension of time in which to appeal, Case No. 93-5919, and a subsequent motion for reconsideration, Case No. 93-6099.  The government moves the court to dismiss the appeal in Case No. 93-6099 taken from the latter order for lack of appellate jurisdiction.  These cases have been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Following a jury trial in the district court in August 1990, defendant was convicted of possession with intent to distribute marijuana and using a firearm during and in relation to a drug trafficking offense.  On direct appeal, this court vacated defendant's possession with intent to distribute marijuana conviction as well as defendant's conviction for using a firearm during and in relation to a drug trafficking offense with respect to one of two weapons underlying that conviction.  United States v. Murphy, No. 90-6400, 1993 WL 15102 (6th Cir.  Jan. 26, 1993) (unpublished).  On remand, the district court resentenced defendant pursuant to this court's instruction.  Defendant filed a notice of appeal taken from the district court's judgment, but this court dismissed the appeal as untimely.


3
In the meantime, counsel for defendant filed a motion for an extension of time to file a notice of appeal in the district court pursuant to Fed.R.App.P. 4(b), and the government responded in opposition to the motion.  The district court denied the motion.  Defendant's attorneys then sought and were granted leave to withdraw as counsel for defendant.


4
Next, defendant served pro se a timely Fed.R.Civ.P. 59 motion to reconsider which was denied.  Two subsequent motions to reconsider, filed by Murphy, were also denied by the district court.  Defendant then filed a timely notice of appeal taken from these denials, docketed in this court as Case No. 93-5919.  Thereafter, defendant filed a second motion to reconsider the denial of relief under Fed.R.Civ.P. 60(b), citing additional evidence.  This motion was also denied by the district court and defendant filed a timely notice of appeal taken from this order, docketed as Case No. 93-6099.


5
Upon consideration, we affirm the denial of an extension of time in which to appeal because we find no abuse of the district court's discretion.   See United States v. Koziel, 954 F.2d 831, 834 (2d Cir.1992);   United States v. Prairie Pharmacy, Inc., 921 F.2d 211, 212 (9th Cir.1990).  In addition, the government's motion to dismiss the appeal in Case No. 93-6099 is granted.  Following Murphy's July 6th appeal in Case No. 93-5919 the district court had no jurisdiction to address the subsequent Rule 60(b) motion.  See Pittock v. Otis Elevator Co., 8 F.3d 325, 327 (6th Cir.1993);   United States v. Holloway, 740 F.2d 1373, 1382 (6th Cir.), cert. denied, 469 U.S. 1021 (1984).


6
Accordingly, the motion to dismiss Case No. 93-6099 is granted, and the order of the district court denying defendant an extension of time in which to appeal is affirmed.  Rule 9(b)(3), Rules of the Sixth Circuit.